DETAILED ACTION
Claims 1-10 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification does not appear to provide specific corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear/indefinite how data is “encrypted with a blockchain”, a blockchain is a database/ledger. 
There are multiple instances of “block data” and then “the block data”, making it indefinite which block data is being referenced.
Claims 1-5 are further indefinite as no corresponding structure has been identified for the “unit configured to”.
This is not intended to be a complete list of indefiniteness issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steger (NPL “Secure Wireless Automotive Software Updates Using Blockchains: A Proof of Concept”).
Regarding claims 1 and 6, Steger teaches 1. An apparatus for securely updating binary data in a vehicle, comprising: /6. A method for securely updating binary data in a vehicle, comprising the steps of (abstract): 
a plurality of nodes as vehicles configured to transmit/receive block data, which is obtained by encrypting the binary data in the vehicle with a blockchain, to/from each other through a network (sec.1-2, fig.1-3), 
wherein each of the plurality of nodes comprises: a data reception unit configured to receive block data from another node; a data verification unit configured to compare the block data received from the another node with previously stored block data (pp.143-144); 
a data correction unit configured to delete the block data received from the another node, or combine the block data received from the another node with the previously stored block data and encrypt the combined block data to generate corrected block data; a data storage unit configured to store the corrected block data generated by the data correction unit; and a data transmission unit configured to transmit the corrected block data stored in the data storage unit to another node (pp.139-141, 143-144).
Regarding claims 2 and 7, Steger teaches wherein any one of the plurality of nodes is an initial information provider that transmits initial block data to the another node when the vehicle is shipped (sec.3.2).
Regarding claims 3 and 8, Steger teaches wherein any one of the plurality of nodes combines new block data generated due to a specific operation with the previously stored block data, encrypts and stores the combined block data, and transmits the stored block data to an adjacent node, and the adjacent node of the plurality of nodes deletes the block data received from the node when the block data received from the node is older than the previously stored block data, and combines the block data received from the node with the previously stored block data, encrypts and stores the combined block data, and transmits the stored block data to an adjacent node when the block data received from the node is newer than the previously stored block data (sec.2.1, 3, 3.1-3.2).
Regarding claims 4 and 9, Steger teaches wherein, as a result of the comparison of the data verification unit, when the block data received from the another node is older than the previously stored block data, the data correction unit deletes the block data received from the another node, and when the block data received from the another node is newer than the previously stored block data, the data correction unit combines the block data received from the another node with the previously stored block data and encrypts the combined block data (sec.2.1, 3.1-3.2).
Regarding claims 5 and 10, Steger teaches wherein the data verification unit determines whether the block data received from the another node is up to date by comparing tag information of the block data received from the another node with tag information of the previously stored block data (sec. 2.1, 3.1-3.2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (NPL “Data security sharing and storage based on a consortium blockchain in a vehicular ad-hoc network”) similarly teaches a blockchain environment for security updates, Steger (NPL “An Efficient and Secure Automotive Wireless Software Update Framework”) similarly teach OTA updates using blockchains. Nilson (NPL “Secure Firmware Updates over the Air in Intelligent Vehicles”) also teaches secure updates OTA using blockchains/hashchains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/             Primary Examiner, Art Unit 2419